Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Merge Healthcare Incorporated Chicago, Illinois We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated March 15, 2011, relating to the consolidated financial statements of Merge Healthcare Incorporated and the effectiveness of Merge Healthcare Incorporated’s internal control over financial reporting, appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. /s/BDO USA, LLP Milwaukee, Wisconsin June 20, 2011
